          Case 1:20-cv-00691-MKV Document 24 Filed 01/28/21 Page 1 of 2



                                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                 ELECTRONICALLY FILED
                                                                              DOC #:
 EDWIN H PEREZ,
                                                                              DATE FILED: 1/28/2021
                            Plaintiff,

                     -against-                                   1:20-cv-00691-MKV

 GEE VEE TRUCKING, INC., and JOHAN A.                     ORDER TRANSFERRING CASE
 BONILLA-GOMEZ,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        This case was initiated by the filing of Plaintiff’s Complaint [ECF No. 1] on January 29,

2020. After Defendants answered the complaint [ECF No. 13], the Court held an initial pretrial

conference with the Parties on December 16, 2020. At the conference, the Court ordered the

Parties to submit letter briefs regarding whether this Court was the proper venue for this action.

See Order, ECF No. 21. The Parties submitted letter briefs on December 28, 2020, with both

Parties expressing that the District of New Jersey, and not this Court, is the proper venue for this

case. The Parties have requested transfer to the Newark Division of the District of New Jersey.

See Defendant’s Letter, ECF No. 22, at 3; Plaintiff’s Letter, ECF No. 23, at 1.

       The Court agrees that this case should be transferred. Plaintiff, a New York resident, has

brought suit against Defendants, a New Jersey corporation and a New Jersey resident, following

an automobile accident that took place in Old Bridge, New Jersey. The relevant venue statute

provides that venue is appropriate either “in a judicial district where any defendant resides,” or

“a judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred.” 28 U.S.C. § 1391(b). Since all Defendants are residents of New Jersey, and since the

accident in question occurred in New Jersey, venue is proper in New Jersey and not in the

Southern District of New York.


                                                  1
          Case 1:20-cv-00691-MKV Document 24 Filed 01/28/21 Page 2 of 2




       Therefore, because the case is properly heard in New Jersey and because the Parties

consent to transfer, IT IS HEREBY ORDERED that this case is transferred to the District of

New Jersey. See 28 U.S.C. § 1404(a). The Parties may request assignment to the Newark

Division once the case has been transferred if it is assigned to a different Division. See 28

U.S.C. § 1404(b).

       The Clerk of Court respectfully is requested to transfer this case to the District of New

Jersey and close the case in this District.

SO ORDERED.


 Date: January 28, 2021                               _________________________________
       New York, New York                                   MARY KAY VYSKOCIL
                                                           United States District Judge




                                                 2
